Exhibit 10.4

 

EXECUTION COPY

(Bluegreen to Depositor – Initial Timeshare Loans and Subsequent Timeshare
Loans)

PURCHASE AND CONTRIBUTION AGREEMENT

 

This PURCHASE AND CONTRIBUTION AGREEMENT (this “Agreement”), dated as of March
17, 2016, is by and among Bluegreen Corporation, a Florida corporation
(“Bluegreen” or a “Seller”) and BRFC 2016-A LLC, a Delaware limited liability
company (the “Depositor”) and their respective permitted successors and assigns.

W I T N E S S E T H:

WHEREAS, on the Closing Date, the Depositor, as seller, intends to enter into
that certain Sale Agreement dated as of March 17, 2016 (the “Sale Agreement”),
by and between the Depositor and BXG Receivables Note Trust 2016-A, a Delaware
statutory trust (the “Issuer”) pursuant to which the Depositor intends to sell
to the Issuer the timeshare loans acquired pursuant to the terms of this
Agreement and certain other timeshare loans acquired by the Depositor pursuant
to a transfer agreement, dated as of March 17, 2016, by and among the Depositor,
Bluegreen and BXG Timeshare Trust I from time to time pursuant to the terms
thereof;

WHEREAS, on the Closing Date, Bluegreen intends to enter into that certain
Indenture dated as of March 17, 2016 (the “Indenture”), by and among the Issuer,
Bluegreen, as servicer (in such capacity, the “Servicer”), Vacation Trust, Inc.,
a Florida corporation, as club trustee (the “Club Trustee”), Concord Servicing
Corporation, as backup servicer, and U.S. Bank National Association, as
indenture trustee (the “Indenture Trustee”), paying agent and custodian, whereby
the Issuer will pledge the Trust Estate (as defined in the Indenture) to the
Indenture Trustee to secure the Issuer’s 3.17% Timeshare Loan‑Backed Notes,
Series 2016-A, Class A and 3.86% Timeshare Loan‑Backed Notes, Series 2016-A,
Class B (collectively, the “Notes”);

WHEREAS,  (A) on the Closing Date (i) the Seller desires to sell, and the
Depositor desires to purchase Timeshare Loans originated by the Seller or an
Affiliate thereof (the “Initial Timeshare Loans”) and (ii) Bluegreen, as the
sole member of the Depositor, desires to make a contribution of capital pursuant
to the terms hereof and (B) on each Transfer Date during the Prefunding Period
(i) the Seller desires to sell, and the Depositor desires to purchase Timeshare
Loans originated by the Seller or an Affiliate thereof (the “Subsequent
Timeshare Loans”) and (ii) Bluegreen, as the sole member of the Depositor,
desires to make a contribution of capital pursuant to the terms hereof;

WHEREAS, pursuant to the terms of (i) the Sale Agreement, the Depositor shall
sell to the Issuer the Initial Timeshare Loans on the Closing Date and any
Subsequent Timeshare Loans acquired from the Seller and (ii) the Indenture, the
Issuer shall pledge the Initial Timeshare Loans and the Subsequent Timeshare
Loans, as part of the Trust Estate, to the Indenture Trustee to secure the
Notes;





1

 

--------------------------------------------------------------------------------

 

WHEREAS, the Seller may, and in certain circumstances will be required, to cure,
repurchase or substitute and provide one or more Qualified Substitute Timeshare
Loans for an Initial Timeshare Loan or a Subsequent Timeshare Loan that is a
Defective Timeshare Loan, previously sold to the Depositor hereunder and pledged
to the Indenture Trustee pursuant to the Indenture; and

WHEREAS, the Depositor may, at the direction of the Seller, be required to
exercise the Seller’s option to purchase or replace Timeshare Loans that become
subject to an Upgrade or Defaulted Timeshare Loans previously sold to the Issuer
and pledged to the Indenture Trustee pursuant to the Indenture.

NOW, THEREFORE, in consideration of the mutual covenants set forth herein, and
for other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto covenant and agree as follows:

SECTION 1. Definitions; Interpretation.  Capitalized terms used but not defined
herein shall have the meanings specified in “Standard Definitions” attached as
Annex A to the Indenture.

SECTION 2. Acquisition of Timeshare Loans and Contribution of Capital to the
Depositor.

(a) Timeshare Loans and Contribution of Capital.  On the Closing Date (with
respect to the Initial Timeshare Loans) and on each Transfer Date during the
Prefunding Period (with respect to the Subsequent Timeshare Loans), the Seller
hereby agrees to (x) sell in part and contribute in part to the Depositor in
return for the Timeshare Loan Acquisition Price for each Timeshare Loan to be
sold on the Closing Date or such Transfer Date, as applicable, to be paid in
part in cash and in part as an increase in its equity ownership of the Depositor
and (y) transfer, assign, sell and grant to the Depositor, without recourse
(except as provided in Section 6 and Section 8 hereof), any and all of the
Seller’s right, title and interest in and to (i) any Timeshare Loans listed on
Schedule III hereto or the related Subsequent Transfer Notice, as applicable,
(ii) the Receivables in respect of such Timeshare Loans due after the related
Cut-Off Date, (iii) the related Timeshare Loan Documents (excluding any rights
as developer or declarant under the Timeshare Declaration, the Timeshare Program
Consumer Documents or the Timeshare Program Governing Documents), (iv) all
Related Security in respect of each such Timeshare Loan and (v) all income,
payments, proceeds and other benefits and rights related to any of the foregoing
(the property in clauses (i)-(v), being the “Assets”).  Upon such contribution,
sale and transfer, the ownership of each Timeshare Loan and all collections
allocable to principal and interest thereon after the related Cut-Off Date and
all other property interests or rights conveyed pursuant to and referenced in
this Section 2(a) shall immediately vest in the Depositor, its successors and
assigns.  The Seller shall not take any action inconsistent with such ownership
nor claim any ownership interest in any Timeshare Loan for any purpose
whatsoever other than for federal and state income tax reporting and GAAP
consolidation, if applicable.  The parties to this Agreement hereby acknowledge
that the “credit risk” of the Timeshare Loans conveyed hereunder shall be borne
by the Depositor and its subsequent assignees.



2

 

--------------------------------------------------------------------------------

 

(b) Delivery of Timeshare Loan Documents.  In connection with the contribution,
sale, transfer, assignment and conveyance of any Timeshare Loan hereunder, the
Seller hereby agrees to deliver or cause to be delivered, on or by the Closing
Date (with respect to any Initial Timeshare Loan), at least five Business Days
prior to each Transfer Date during the Prefunding Period (with respect to any
Subsequent Timeshare Loan) and on or within five Business Days from each
Transfer Date (with respect to any Qualified Substitute Timeshare Loan), as
applicable, to the Custodian all related Timeshare Loan Files and to the
Servicer all related Timeshare Loan Servicing Files.

(c) Collections.  The Seller shall deposit or cause to be deposited all
collections in respect of the Initial Timeshare Loans, the Subsequent Timeshare
Loans and the Qualified Substitute Timeshare Loans (collectively, the “Timeshare
Loans”) received by the Seller or its Affiliates after the related Cut-Off Date
in the Lockbox Account and, with respect to Credit Card Timeshare Loans, direct
each applicable credit card vendor to deposit all payments in respect of such
Credit Card Timeshare Loans into the Lockbox Account.

(d) Limitation of Liability.  Neither the Depositor nor any subsequent assignee
of the Depositor shall have any obligation or liability with respect to any
Timeshare Loan nor shall the Depositor or any subsequent assignee have any
liability to any Obligor in respect of any Timeshare Loan.  No such obligation
or liability is intended to be assumed by the Depositor or any subsequent
assignee herewith and any such liability is hereby expressly disclaimed.

SECTION 3. Intended Characterization; Grant of Security Interest.  It is the
intention of the parties hereto that each transfer of the Timeshare Loans to be
made pursuant to the terms hereof shall constitute a sale, in part, and a
capital contribution, in part, by the Seller to the Depositor and not a loan
secured by the Timeshare Loans.  In the event, however, that a court of
competent jurisdiction were to hold that any such transfer constitutes a loan
and not a sale and contribution, it is the intention of the parties hereto that
the Seller shall be deemed to have granted to the Depositor as of the date
hereof a first priority perfected security interest in all of the Seller’s
right, title and interest in, to and under the Assets and the QSTL Assets (as
hereinafter defined) specified in Section 2(a) hereof and Section 6(f) hereof,
respectively, and the proceeds thereof and that with respect to such transfer,
this Agreement shall constitute a security agreement under applicable law.    In
the event of the characterization of any such transfer as a loan, the amount of
interest payable or paid with respect to such loan under the terms of this
Agreement shall be limited to an amount which shall not exceed the maximum
non-usurious rate of interest allowed by the applicable state law or any
applicable law of the United States permitting a higher maximum non-usurious
rate that preempts such applicable state law, which could lawfully be contracted
for, charged or received (the “Highest Lawful Rate”).    In the event any
payment of interest on any such loan exceeds the Highest Lawful Rate, the
parties hereto stipulate that (a) to the extent possible given the term of such
loan, such excess amount previously paid or to be paid with respect to such loan
be applied to reduce the principal balance of such loan, and the provisions
thereof immediately be deemed reformed and the amounts thereafter collectible
thereunder reduced, without the necessity of the execution of any new document,
so as to comply with the then applicable law, but so as to permit the recovery
of the fullest amount otherwise called for thereunder and (b) to the extent that
the reduction of the principal balance of, and the amounts collectible under,
such loan and the reformation of the



3

 

--------------------------------------------------------------------------------

 

provisions thereof described in the immediately preceding clause (a) is not
possible given the term of such loan, such excess amount will be deemed to have
been paid with respect to such loan as a result of an error and upon discovery
of such error or upon notice thereof by any party hereto such amount shall be
refunded by the recipient thereof.

The characterization of the Seller as “debtor” and the Depositor as “secured
party” in any such security agreement and any related financing statements
required hereunder is solely for protective purposes and shall in no way be
construed as being contrary to the intent of the parties that this transaction
be treated as a sale and contribution to the Depositor of the Seller’s entire
right, title and interest in and to the Assets and the QSTL Assets.

Each of the Seller, the Club, the Club Trustee and any of their Affiliates
hereby agrees to make the appropriate entries in its general accounting records
to indicate that the Timeshare Loans have been transferred to the Depositor and
its subsequent assignees.

SECTION 4. Conditions Precedent to Acquisition of Timeshare Loans by the
Depositor.  The obligations of the Depositor to purchase any Timeshare Loans
hereunder shall be subject to the satisfaction of the following conditions:

(a) On the Closing Date, with respect to the Initial Timeshare Loans,  and on
each Transfer Date, with respect to each Subsequent Timeshare Loan or any
Qualified Substitute Timeshare Loan replacing a Timeshare Loan, all
representations and warranties of the Seller contained in Section 5(a) hereof
shall be true and correct on such date as if made on such date, and all
representations and warranties as to the Timeshare Loans contained in Section
5(b) hereof and all information provided in the Schedule of Timeshare Loans in
respect of each such Timeshare Loan conveyed on the Closing Date or such
Transfer Date, as applicable, shall be true and correct on such date.

(b) On or prior to the Closing Date or a Transfer Date (or, with respect to
Qualified Substitute Timeshare Loans, as provided for in Section 6(g) hereof),
as applicable, the Seller shall have delivered or shall have caused the delivery
of (i) the related Timeshare Loan Files to the Custodian and the Custodian shall
have delivered a Custodian’s Certification therefor pursuant to the Custodial
Agreement and (ii) the Timeshare Loan Servicing Files to the Servicer. 

(c) The Seller shall have delivered or caused to be delivered all other
information theretofore required or reasonably requested by the Depositor to be
delivered by the Seller or performed or caused to be performed all other
obligations required to be performed as of the Closing Date or Transfer Date, as
the case may be, including all filings, recordings and/or registrations as may
be necessary in the reasonable opinion of the Depositor, the Issuer or the
Indenture Trustee to establish and preserve the right, title and interest of the
Depositor, the Issuer or the Indenture Trustee, as the case may be, in the
related Timeshare Loans.

(d) On or before the Closing Date and on each Transfer Date, the Transaction
Documents shall be in full force and effect.

(e) With respect to the Initial Timeshare Loans, the Notes shall be issued and
sold on the Closing Date, and the Issuer and the Depositor shall receive the
full consideration due it upon the issuance of the Notes, and the Issuer and the
Depositor shall have applied their



4

 

--------------------------------------------------------------------------------

 

respective consideration to the extent necessary, to pay the Timeshare Loan
Acquisition Price for each Initial Timeshare Loan.

(f) With respect to the Subsequent Timeshare Loans, the Depositor shall apply
funds received from the Issuer withdrawn from the Prefunding Account, to the
extent necessary, to pay the Seller the Timeshare Loan Acquisition Price for
each Subsequent Timeshare Loan. 

(g) Each Timeshare Loan conveyed on the Closing Date or a Transfer Date shall be
an Eligible Timeshare Loan and each of the conditions herein and in the
Indenture for the purchases of Initial Timeshare Loans and Subsequent Timeshare
Loans shall have been satisfied.

(h) Each Qualified Substitute Timeshare Loan replacing a Timeshare Loan shall
satisfy each of the criteria specified in the definition of “Qualified
Substitute Timeshare Loan” and each of the conditions herein and in the
Indenture for substitution of Timeshare Loans shall have been satisfied.

(i) The Depositor shall have received such other certificates and opinions as it
shall reasonably request.

SECTION 5. Representations and Warranties and Certain Covenants of the Seller.

(a) The Seller represents and warrants to the Depositor and the Indenture
Trustee for the benefit of the Noteholders, on the Closing Date and on each
Transfer Date (with respect to any Subsequent Timeshare Loans or Qualified
Substitute Timeshare Loans transferred on such Transfer Date) as follows:

(i) Due Incorporation; Valid Existence; Good Standing.  It is a corporation duly
organized and validly existing in good standing under the laws of the
jurisdiction of its incorporation; and is duly qualified to do business as a
foreign corporation and in good standing under the laws of each jurisdiction
where the character of its property, the nature of its business or the
performance of its obligations under this Agreement makes such qualification
necessary, except where the failure to be so qualified will not have a material
adverse effect on its business or its ability to perform its obligations under
this Agreement or any other Transaction Document to which it is a party or under
the transactions contemplated hereunder or thereunder or the validity or
enforceability of any Timeshare Loans.

(ii)  Possession of Licenses, Certificates, Franchises and Permits.  It holds,
and at all times during the term of this Agreement will hold, all material
licenses, certificates, franchises and permits from all governmental authorities
necessary for the conduct of its business, and has received no notice of
proceedings relating to the revocation of any such license, certificate,
franchise or permit, which singly or in the aggregate, if the subject of an
unfavorable decision, ruling or finding, would materially and adversely affect
its ability to perform its obligations under this Agreement or any other
Transaction Document to which it is a party or under the transactions
contemplated hereunder or thereunder or the validity or enforceability of any
Timeshare Loans.



5

 

--------------------------------------------------------------------------------

 

(iii) Corporate Authority and Power.  It has, and at all times during the term
of this Agreement will have, all requisite corporate power and authority to own
its properties, to conduct its business, to execute and deliver this Agreement
and all documents and transactions contemplated hereunder and to perform all of
its obligations under this Agreement and any other Transaction Document to which
it is a party or under the transactions contemplated hereunder or
thereunder.  It has all requisite corporate power and authority to acquire, own,
transfer and convey Timeshare Loans to the Depositor.

(iv) Authorization, Execution and Delivery Valid and Binding.  This Agreement
and all other Transaction Documents and instruments required or contemplated
hereby to be executed and delivered by it have been duly authorized, executed
and delivered by it and, assuming the due execution and delivery by, the other
party or parties hereto and thereto, constitute legal, valid and binding
agreements enforceable against it in accordance with their respective terms
subject, as to enforceability, to bankruptcy, insolvency, reorganization,
liquidation, dissolution, moratorium and other similar applicable laws affecting
the enforceability of creditors’ rights generally applicable in the event of the
bankruptcy, insolvency, reorganization, liquidation or dissolution, as
applicable, of it and to general principles of equity, regardless of whether
such enforceability shall be considered in a proceeding in equity or at
law.  This Agreement constitutes a valid transfer of its interest in the
Timeshare Loans to the Depositor or, in the event of the characterization of any
such transfer as a loan, the valid creation of a first priority perfected
security interest in such Timeshare Loans in favor of the Depositor.

(v) No Violation of Law, Rule, Regulation, etc.  The execution, delivery and
performance by it of this Agreement and any other Transaction Document to which
it is a party do not and will not (A) violate any of the provisions of its
articles of incorporation or bylaws, (B) violate any provision of any law,
governmental rule or regulation currently in effect applicable to it or its
properties or by which the Seller or its properties may be bound or affected,
including, without limitation, any bulk transfer laws, where such violation
would have a material adverse effect on its ability to perform its obligations
under this Agreement or any other Transaction Document to which it is a party or
under the transactions contemplated hereunder or thereunder or the validity or
enforceability of the Timeshare Loans, (C) violate any judgment, decree, writ,
injunction, award, determination or order currently in effect applicable to it
or its properties or by which it or its properties are bound or affected, where
such violation would have a material adverse effect on its ability to perform
its obligations under this Agreement or any other Transaction Document to which
it is a party or under the transactions contemplated hereunder or thereunder or
the validity or enforceability of any Timeshare Loans, (D) conflict with, or
result in a breach of, or constitute a default under, any of the provisions of
any indenture, mortgage, deed of trust, contract or other instrument to which it
is a party or by which it is bound where such violation would have a material
adverse effect on its ability to perform its obligations under this Agreement or
any other Transaction Document to which it is a party or under the transactions
contemplated hereunder or thereunder or the validity or enforceability of
Timeshare Loans or (E) result in the creation or imposition of any Lien upon any
of its properties pursuant to the terms of any such indenture, mortgage, deed of
trust, contract or other instrument.

(vi) Governmental Consent.  No consent, approval, order or authorization of, and
no filing with or notice to, any court or other Governmental Authority in
respect of the Seller is required which has not been obtained in connection with
the



6

 

--------------------------------------------------------------------------------

 

authorization, execution, delivery or performance by it of this Agreement or any
of the other Transaction Documents to which it is a party or under the
transactions contemplated hereunder or thereunder, including, without
limitation, the transfer of Timeshare Loans and the creation of the security
interest of the Depositor therein pursuant to Section 3 hereof.

(vii) Defaults.  It is not in default under any material agreement, contract,
instrument or indenture to which it is a party or by which it or its properties
is or are bound, or with respect to any order of any court, administrative
agency, arbitrator or governmental body, in each case, which would have a
material adverse effect on the transactions contemplated hereunder or on its
business, operations, financial condition or assets, and no event has occurred
which with notice or lapse of time or both would constitute such a default with
respect to any such agreement, contract, instrument or indenture, or with
respect to any such order of any court, administrative agency, arbitrator or
governmental body.

(viii) Insolvency.  It is solvent and will not be rendered insolvent by the
transfer of any Timeshare Loans hereunder. On and after the Closing Date, it
will not engage in any business or transaction the result of which would cause
the property remaining with it to constitute an unreasonably small amount of
capital.

(ix) Pending Litigation or Other Proceedings.  Other than as described in “RISK
FACTORS—Litigation Risks” in the Offering Circular, as of the Closing Date,
there is no pending or, to its Knowledge, threatened action, suit, proceeding or
investigation before any court, administrative agency, arbitrator or
governmental body against or affecting it which, if decided adversely, would
materially and adversely affect (A) its condition (financial or otherwise),
business or operations, (B) its ability to perform its obligations under, or the
validity or enforceability of, this Agreement or any other documents or
transactions contemplated under this Agreement, (C) any Timeshare Loan or title
of any Obligor to any related Timeshare Property pursuant to the applicable
Owner Beneficiary Agreement or (D) the Depositor’s or any of its assigns’
ability to foreclose or otherwise enforce the liens of the Mortgage Notes and
the rights of the Obligors to use and occupy the related Timeshare Properties
pursuant to the applicable Owner Beneficiary Agreement.

(x) Information.  No document, certificate or report furnished or required to be
furnished by or on behalf of it pursuant to this Agreement, in its capacity as
Seller, contains or will contain when furnished any untrue statement of a
material fact or fails or will fail to state a material fact necessary in order
to make the statements contained therein not misleading in light of the
circumstances in which it was made. There are no facts known to it which,
individually or in the aggregate, materially adversely affect, or which (aside
from general economic trends) may reasonably be expected to materially adversely
affect in the future, the financial condition or assets or its business, or
which may impair the ability of it to perform its obligations under this
Agreement, which have not been disclosed herein or therein or in the
certificates and other documents furnished to the Depositor by or on behalf of
it specifically for use in connection with the transactions contemplated hereby
or thereby. 

(xi) Foreign Tax Liability.  It is not aware of any Obligor under a Timeshare
Loan who has withheld any portion of payments due under such Timeshare Loan



7

 

--------------------------------------------------------------------------------

 

because of the requirements of a foreign taxing authority, and no foreign taxing
authority has contacted it concerning a withholding or other foreign tax
liability.

(xii) Employee Benefit Plan Liability.  As of the Closing Date and as of each
Transfer Date, as applicable, (A) neither Bluegreen nor any of its Commonly
Controlled Affiliates has or have incurred any “accumulated funding deficiency”
(as such term is defined under ERISA and the Code for such years), whether or
not waived, with respect to any Employee Pension Benefit Plan (as defined below)
that either individually or in the aggregate could Cause a Material Adverse
Effect (as defined below), and, to Bluegreen’s Knowledge, no event has occurred
or circumstance exists that may result in any accumulated funding deficiency of
any such plan that either individually or in the aggregate could Cause a
Material Adverse Effect; (B) neither Bluegreen nor any of its Commonly
Controlled Affiliates has any unpaid “minimum required contribution” (as such
term is defined under ERISA and the Code) with respect to any Employee Pension
Benefit Plan, whether or not such unpaid minimum required contribution is
waived, that either individually or in the aggregate could Cause a Material
Adverse Effect, and, to Bluegreen’s Knowledge for any such year, no event has
occurred or circumstance exists that resulted or may result in any unpaid
minimum required contribution as of the last day of the current plan year of any
such plan that either individually or in the aggregate could Cause a Material
Adverse Effect; (C) Bluegreen and each of its Commonly Controlled Affiliates
have no outstanding liability for any undisputed contribution required under any
Bluegreen Multiemployer Plan (as defined below) that either individually or in
the aggregate could Cause a Material Adverse Effect; and (D) Bluegreen and each
of its Commonly Controlled Affiliates have no outstanding liability for any
disputed contribution required under any Bluegreen Multiemployer Plan that
either individually or in the aggregate could Cause a Material Adverse
Effect.  As of the Closing Date and as of each Transfer Date, as applicable, to
Bluegreen’s Knowledge (1) neither Bluegreen nor any of its Commonly Controlled
Affiliates has incurred any Withdrawal Liability (as defined below) that either
individually or in the aggregate could Cause a Material Adverse Effect, and (2)
no event has occurred or circumstance exists that could result in any Withdrawal
Liability that either individually or in the aggregate could Cause a Material
Adverse Effect.  As of the Closing Date and as of each Transfer Date, as
applicable, to Bluegreen’s Knowledge, neither Bluegreen nor any of its Commonly
Controlled Affiliates has received notification of the reorganization,
termination, partition, or insolvency of any Multiemployer Plan that could
either individually or in the aggregate Cause a Material Adverse Effect.  For
purposes of this subsection (a)(xii), “Cause a Material Adverse Effect” means
reasonably be expected to result in a material adverse effect on Bluegreen and
its Commonly Controlled Affiliates in the aggregate; “Commonly Controlled
Affiliates” means those direct or indirect affiliates of Bluegreen that would be
considered a single employer with Bluegreen under Section 414(b), (c), (m), or
(o) of the Code; “Employee Pension Benefit Plan” means an employee pension
benefit plan as such term is defined in Section 3(2) of ERISA that is sponsored,
maintained or contributed to by Bluegreen or any of its Commonly Controlled
Affiliates (other than a Bluegreen Multiemployer Plan); “Multiemployer Plan”
means a multiemployer plan as such term is defined in Section 3(37) of ERISA;
“Bluegreen Multiemployer Plan” means a Multiemployer Plan to which Bluegreen or
any of its Commonly Controlled Affiliates contributes or in which Bluegreen or
any of its Commonly Controlled Affiliates participates; and “Withdrawal
Liability” means liability as determined under ERISA for the complete or partial
withdrawal of Bluegreen or any of its Commonly Controlled Affiliates from a
Multiemployer Plan.



8

 

--------------------------------------------------------------------------------

 

(xiii) Taxes.  Other than as described on Schedule 5 hereto, as of the Closing
Date, it (i) has filed all tax returns (federal, state and local) which it
reasonably believes are required to be filed and has paid or made adequate
provision in its GAAP financial statements for the payment of all taxes,
assessments and other governmental charges due from it or is contesting any such
tax, assessment or other governmental charge in good faith through appropriate
proceedings, except where the failure to file or pay will not have a material
adverse effect on the rights and interests of the Depositor, (ii) knows of no
basis for any material additional tax assessment for any fiscal year for which
adequate reserves in its GAAP financial statements have not been established and
(iii) intends to pay all such taxes, assessments and governmental charges, if
any, when due.

(xiv) Place of Business.  The principal place of business and chief executive
office where it keeps access to its records concerning Timeshare Loans will be
4960 Conference Way North, Suite 100, Boca Raton, Florida 33431 (or such other
place specified by it by written notice to the Depositor and the Indenture
Trustee).  It is a corporation formed under the laws of the State of Florida.

(xv) Securities Laws.  It is not an “investment company” or a company
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.  No portion of the Timeshare Loan Acquisition
Price for each of the Timeshare Loans will be used by it to acquire any security
in any transaction which is subject to Section 13 or Section 14 of the
Securities Exchange Act of 1934, as amended.

(xvi) Bluegreen Vacation Club.  With respect to the Club Loans:

(A) The Club Trust Agreement, of which a true and correct copy is attached
hereto as Exhibit B is in full force and effect; and a certified copy of the
Club Trust Agreement has been delivered to the Indenture Trustee together with
all amendments and supplements in respect thereof;

(B) The arrangement of contractual rights and obligations (duly established in
accordance with the Club Trust Agreement under the laws of the State of Florida)
was established for the purpose of holding and preserving certain property for
the benefit of the Beneficiaries referred to in the Club Trust Agreement.  The
Club Trustee has all necessary trust and other authorizations and powers
required to carry out its obligations under the Club Trust Agreement in the
State of Florida and in all other states in which it holds Resort
Interests.  The Club is not a corporation or business trust under the laws of
the State of Florida.  The Club is not taxable as an association, corporation or
business trust under federal law or the laws of the State of Florida;

(C) The Club Trustee is a corporation duly formed, validly existing and in good
standing under the laws of the State of Florida.  As of the Closing Date, the
Club Trustee is qualified to do business as a foreign corporation  and is in
good standing under the laws of the state of Tennessee.  As of each Transfer
Date, the Club Trustee will be duly qualified to do business as a foreign
corporation and will be in good standing under the laws of each jurisdiction it
is required by law to be.  The Club Trustee is not an affiliate of the Servicer
for purposes of Chapter 721, Florida Statutes and is in



9

 

--------------------------------------------------------------------------------

 

compliance with the requirements of such Chapter 721 requiring that it be
independent of the Servicer;

(D) The Club Trustee has all necessary corporate power to execute and deliver,
and has all necessary corporate power to perform its obligations under this
Agreement, the other Transaction Documents to which it is a party, the Club
Trust Agreement and the Club Management Agreement.  The Club Trustee possesses
all requisite franchises, operating rights, licenses, permits, consents,
authorizations, exemptions and orders as are necessary to discharge its
obligations under the Club Trust Agreement;

(E) The Club Trustee holds all right, title and interest in and to all of the
Timeshare Properties related to the Club Loans solely for the benefit of the
Beneficiaries referred to in, and subject in each case to the provisions of, the
Club Trust Agreement and the other documents and agreements related
thereto.  Except with respect to the Mortgages (or a pledge of the Co-op Shares
in connection with Aruba Club Loans), the Club Trustee has not permitted any
such Timeshare Properties to be made subject to any lien or encumbrance;

(F) There are no actions, suits, proceedings, orders or injunctions pending
against the Club or the Club Trustee, at law or in equity, or before or by any
governmental authority which, if adversely determined, could reasonably be
expected to have a material adverse effect on the Trust Estate or the Club
Trustee’s ability to perform its obligations under the Transaction Documents;

(G) Neither the Club nor the Club Trustee has incurred any indebtedness for
borrowed money (directly, by guarantee, or otherwise);

(H) All ad valorem taxes and other taxes and assessments against the Club and/or
its trust estate have been paid when due and neither the Seller nor the Club
Trustee knows of any basis for any additional taxes or assessments against any
such property.  The Club has filed all required tax returns and has paid all
taxes shown to be due and payable on such returns, including all taxes in
respect of sales of Owner Beneficiary Rights (as defined in the Club Trust
Agreement) and Vacation Points, if any;

(I) The Club and the Club Trustee are in compliance in all material respects
with all applicable laws, statutes, rules and governmental regulations
applicable to it and in compliance with each material instrument, agreement or
document to which it is a party or by which it is bound, including, without
limitation, the Club Trust Agreement;

(J) Except as expressly permitted in the Club Trust Agreement, the Club has
maintained the One-to-One Beneficiary to Accommodation Ratio (as such terms are
defined in the Club Trust Agreement);

(K) Bluegreen Vacation Club, Inc. is a not-for-profit corporation duly formed,
validly existing and in good standing under the laws of the State of Florida;



10

 

--------------------------------------------------------------------------------

 

(L) Upon purchase of the Club Loans and related Trust Estate hereunder, the
Depositor is an “Interest Holder Beneficiary” under the Club Trust Agreement and
each of the Club Loans constitutes “Lien Debt”, “Purchase Money Lien Debt” and
“Owner Beneficiary Obligations” under the Club Trust Agreement; and

(M) Except as disclosed to the Indenture Trustee in writing or noted in the
Custodian’s Certification, each Mortgage associated with a Deeded Club Loan and
granted by the Club Trustee or the Obligor on the related Deeded Club Loan, as
applicable, has been duly executed, delivered and recorded by or pursuant to the
instructions of the Club Trustee under the Club Trust Agreement and such
Mortgage is valid and binding and effective to create the lien and security
interests in favor of the Indenture Trustee (upon assignment thereof to the
Indenture Trustee).  Each of such Mortgages was granted in connection with the
financing of a sale of a Resort Interest.

(b) The Seller hereby makes the representations and warranties relating to the
Timeshare Loans contained in Schedule I hereto for the benefit of the Depositor,
the Issuer and the Indenture Trustee for the benefit of the Noteholders as of
the Closing Date (only with respect to the Initial Timeshare Loans) and each
Transfer Date (only with respect to each Subsequent Timeshare Loan or Qualified
Substitute Timeshare Loan transferred on such Transfer Date), as applicable.

(c) It is understood and agreed that the representations and warranties set
forth in this Section 5 shall survive the sale and contribution of each
Timeshare Loan sold hereunder to the Depositor and any assignment of such
Timeshare Loan by the Depositor and shall continue so long as any such Timeshare
Loans shall remain outstanding or until such time as such Timeshare Loans are
repurchased, purchased or a Qualified Substitute Timeshare Loan is provided
pursuant to Section 6 hereof.  The Seller acknowledges that it has been advised
that the Depositor intends to assign all of its right, title and interest in and
to each Timeshare Loan sold hereunder and its rights and remedies under this
Agreement to the Issuer.  The Seller agrees that, upon any such assignment, the
Depositor and any of its assignees may enforce directly, without joinder of the
Depositor (but subject to any defense that the Seller may have under this
Agreement) all rights and remedies hereunder.

(d) With respect to any representations and warranties contained in this Section
5 which are made to the Seller’s Knowledge, if it is discovered that any
representation and warranty is inaccurate and such inaccuracy materially and
adversely affects the value of a Timeshare Loan or the interests of the
Depositor or any subsequent assignee thereof, then notwithstanding such lack of
Knowledge of the accuracy of such representation and warranty at the time such
representation or warranty was made (without regard to any Knowledge
qualifiers), such inaccuracy shall be deemed a breach of such representation or
warranty for purposes of the repurchase or substitution obligations described in
Sections 6(a)(i) or (ii) hereof.

SECTION 6. Repurchases and Substitutions.

(a) Mandatory Repurchases and Substitutions for Breaches of Representations and
Warranties.  Upon the receipt of notice by the Seller from the Depositor, the
Issuer or the Indenture Trustee, of a breach of any of the representations and
warranties in Section 5 hereof



11

 

--------------------------------------------------------------------------------

 

(on the date on which such representation or warranty was made) which materially
and adversely affects the value of a Timeshare Loan or the interests of the
Depositor or any subsequent assignee of the Depositor (including the Issuer and
the Indenture Trustee on behalf of the Noteholders) therein, the Seller shall,
within 60 days of receipt of such notice, cure in all material respects the
circumstance or condition which has caused such representation or warranty to be
incorrect or if the breach relates to a particular Timeshare Loan and is not
cured in all material respects (such Timeshare Loan, a “Defective Timeshare
Loan”) either (i) repurchase such Defective Timeshare Loan at the Repurchase
Price, or (ii) provide one or more Qualified Substitute Timeshare Loans and pay
the related Substitution Shortfall Amount, if any.  The Seller acknowledges that
the Depositor shall, pursuant to the Sale Agreement sell Timeshare Loans and
rights and remedies acquired hereunder to the Issuer and that the Issuer shall
pledge such Timeshare Loans and rights to the Indenture Trustee for the benefit
of the Noteholders.  The Seller further acknowledges that the Indenture Trustee
will be appointed attorney-in-fact under the Indenture and may enforce the
Seller’s repurchase or substitution obligations if the Seller has not complied
with its repurchase or substitution obligations under this Agreement within the
aforementioned 60-day period.

(b) Optional Purchases or Substitutions of Club Loans.  The Depositor hereby
irrevocably grants to the Seller an option to repurchase or substitute Original
Club Loans it has under the Sale Agreement, the Transfer Agreement and as
described in the following sentence.  With respect to any Original Club Loans
for which the related Obligor has elected to effect and the Seller has agreed to
effect an Upgrade, the Seller will (at its option) either (i) pay the Repurchase
Price for such Original Club Loan or (ii) substitute one or more Qualified
Substitute Timeshare Loans for such Original Club Loan and pay the related
Substitution Shortfall Amounts, if any; provided,  however, that the Seller’s
option to substitute one or more Qualified Substitute Timeshare Loans for an
Original Club Loan is limited on any date to (x) 12.5% of the Aggregate Closing
Date Collateral Balance less (y) the aggregate Loan Balances of all Original
Club Loans previously substituted by the Seller on prior Transfer Dates pursuant
to this Agreement, the Transfer Agreement and/or the Sale Agreement.  The Seller
shall use its best efforts to exercise its substitution option with respect to
Original Club Loans prior to exercise of its repurchase option.  To the extent
that the Seller shall elect to substitute Qualified Substitute Timeshare Loans
for an Original Club Loan, the Seller shall use its best efforts to cause each
such Qualified Substitute Timeshare Loan to be, in the following order of
priority, (i) the Upgrade Club Loan related to such Original Club Loan and (ii)
an Upgrade Club Loan unrelated to such Original Club Loan. 

(c) Optional Purchases or Substitutions of Defaulted Timeshare Loans.  The
Depositor hereby irrevocably grants to the Seller an option to repurchase or
substitute Defaulted Timeshare Loans it has under the Sale Agreement, the
Transfer Agreement and as described in the following sentence.  With respect to
Defaulted Timeshare Loans on any date, the Seller will have the option, but not
the obligation, to either (i) purchase such Defaulted Timeshare Loan at the
Repurchase Price for such  Defaulted Timeshare Loan or (ii) substitute one or
more Qualified Substitute Timeshare Loans for such Defaulted Timeshare Loan and
pay the related Substitution Shortfall Amount, if any; provided,  however, that
the Seller’s option to purchase a Defaulted Timeshare Loan or to substitute one
or more Qualified Substitute Timeshare Loans for a Defaulted Timeshare Loan is
limited on any date to the Optional Purchase Limit and the Optional Substitution
Limit, respectively.  The Seller may irrevocably waive its option to



12

 

--------------------------------------------------------------------------------

 

purchase or substitute a Defaulted Timeshare Loan by delivering or causing to be
delivered to the Indenture Trustee a Waiver Letter in the form of Exhibit A
attached hereto.

(d) Payment of Repurchase Prices and Substitution Shortfall Amounts.  The Seller
hereby agrees to remit or cause to be remitted all amounts in respect of
Repurchase Prices and Substitution Shortfall Amounts payable during the related
Due Period in immediately available funds to the Indenture Trustee to be
deposited in the Collection Account on the Business Day immediately preceding
the related Payment Date for such Due Period in accordance with the provisions
of the Indenture.  In the event that more than one Timeshare Loan is replaced
pursuant to Sections 6(a), (b) or (c) hereof on any Transfer Date, the
Substitution Shortfall Amounts and the Loan Balances of Qualified Substitute
Timeshare Loans shall be calculated on an aggregate basis for all substitutions
made on such Transfer Date. 

(e) Schedule of Timeshare Loans.  The Seller hereby agrees, on each date on
which a Timeshare Loan has been repurchased, purchased or substituted, to
provide or cause to be provided to the Depositor, the Issuer and the Indenture
Trustee with an electronic supplement to Schedule III hereto and the Schedule of
Timeshare Loans reflecting the removal and/or substitution of Timeshare Loans
and subjecting any Qualified Substitute Timeshare Loans to the provisions of
this Agreement.

(f) Qualified Substitute Timeshare Loans.  Pursuant to Section 6(g) hereof, on
the related Transfer Date, the Seller hereby agrees to deliver or to cause the
delivery of the Timeshare Loan Files relating to the Qualified Substitute
Timeshare Loans to the Indenture Trustee or to the Custodian, at the direction
of the Indenture Trustee, in accordance with the provisions of the Indenture and
the Custodial Agreement.  As of such related Transfer Date, the Seller does
hereby transfer, assign, sell and grant to the Depositor, without recourse
(except as provided in Section 6 and Section 8 hereof), any and all of the
Seller’s right, title and interest in and to (i) each Qualified
Substitute Timeshare Loan conveyed to the Depositor on such Transfer Date, (ii)
the Receivables in respect of the Qualified Substitute Timeshare Loans due after
the related Cut-Off Date, (iii) the related Timeshare Loan Documents (excluding
any rights as developer or declarant under the Timeshare Declaration, the
Timeshare Program Consumer Documents or the Timeshare Program Governing
Documents), (iv) all Related Security in respect of such Qualified Substitute
Timeshare Loan and (v) all income, payments, proceeds and other benefits and
rights related to any of the foregoing (the property in clauses (i)-(v), being
the “QSTL Assets”).  Upon such sale, the ownership of each Qualified Substitute
Timeshare Loan and all collections allocable to principal and interest thereon
after the related Cut-Off Date and all other property interests or rights
conveyed pursuant to and referenced in this Section 6(f) shall immediately vest
in the Depositor, its successors and assigns.  The Seller shall not take any
action inconsistent with such ownership nor claim any ownership interest in any
Qualified Substitute Timeshare Loan for any purpose whatsoever other than
federal and state income tax reporting and GAAP consolidation.  The Seller
agrees that such Qualified Substitute Timeshare Loans shall be subject to the
provisions of this Agreement and shall thereafter be deemed a “Timeshare Loan”
for the purposes of this Agreement.

(g) Officer’s Certificate for Qualified Substitute Timeshare Loans.  The Seller
shall, on each related Transfer Date, certify or cause to be certified in
writing to the Depositor, the Issuer and the Indenture Trustee that each new
Timeshare Loan meets all the criteria of the



13

 

--------------------------------------------------------------------------------

 

definition of “Qualified Substitute Timeshare Loan” and that (i) the Timeshare
Loan Files for such Qualified Substitute Timeshare Loans have been delivered to
the Custodian or shall be delivered within five Business Days of the applicable
Transfer Date, and (ii) the Timeshare Loan Servicing Files for such Qualified
Substitute Timeshare Loans have been delivered to the Servicer.

(h) Subsequent Transfer Notices.  The Seller shall, on each related Transfer
Date, deliver a Subsequent Transfer Notice in the form attached as Exhibit N to
the Indenture, as specified by Section 4.2 of the Indenture.

(i) Release.  In connection with any repurchase, purchase or substitution of one
or more Timeshare Loans contemplated by this Section 6, upon satisfaction of the
conditions contained in this Section 6, the Depositor, the Issuer and the
Indenture Trustee shall execute and deliver or shall cause the execution and
delivery of such releases and instruments of transfer or assignment presented to
it by the Seller, in each case without recourse, as shall be necessary to vest
in the Seller or its designee the legal and beneficial ownership of such
Timeshare Loans; provided,  however, that with respect to any release of a
Timeshare Loan that is substituted for by one or more Qualified Substitute
Timeshare Loans, the Issuer and the Indenture Trustee shall not execute and
deliver or cause the execution and delivery of such releases and instruments of
transfer or assignment until the Indenture Trustee and the Servicer receive a
Custodian’s Certification for such Qualified Substitute Timeshare Loan.  The
Depositor, the Issuer and the Indenture Trustee shall cause the Custodian to
release the related Timeshare Loan Files to the Seller or its designee and the
Servicer to release the related Timeshare Loan Servicing Files to the Seller or
its designee; provided,  however, that with respect to any Timeshare Loan File
or Timeshare Loan Servicing File related to a Timeshare Loan that has been
substituted by a Qualified Substitute Timeshare Loan, the Issuer and the
Indenture Trustee shall not cause the Custodian and the Servicer to release the
related Timeshare Loan File and the Timeshare Loan Servicing File, respectively,
until the Indenture Trustee and the Servicer receive a Custodian’s Certification
for such Qualified Substitute Timeshare Loan.

(j) Sole Remedy.  It is understood and agreed that the obligations of the Seller
contained in Section 6(a) hereof to cure a breach, or to repurchase or
substitute Defective Timeshare Loans, and the obligation of the Seller to
indemnify pursuant to Section 8 hereof, shall constitute the sole remedies
available to the Depositor or its subsequent assignees for the breaches of any
representation or warranty contained in Section 5 hereof and such remedies are
not intended to and do not constitute “credit recourse” to the Seller.

SECTION 7. Additional Covenants of the Seller.  The Seller hereby covenants and
agrees with the Depositor as follows:

(a) It shall comply with all laws, rules, regulations and orders applicable to
it and its business and properties except where the failure to comply will not
have a material adverse effect on its business or its ability to perform its
obligations under this Agreement or any other Transaction Document to which it
is a party or under the transactions contemplated hereunder or thereunder or the
validity or enforceability of the Timeshare Loans.



14

 

--------------------------------------------------------------------------------

 

(b) It shall preserve and maintain its existence (corporate or otherwise),
rights, franchises and privileges in the jurisdiction of its organization and
except where the failure to so preserve and maintain will not have a material
adverse effect on its business or its ability to perform its obligations under
this Agreement or any other Transaction Document to which it is a party or under
the transactions contemplated hereunder or thereunder or the validity or
enforceability of the Timeshare Loans.

(c) On the Closing Date and each Transfer Date, as applicable, it shall indicate
in its and its Affiliates’ computer files and other records that each Timeshare
Loan has been sold to the Depositor.

(d) It shall respond to any inquiries with respect to ownership of a Timeshare
Loan by stating that such Timeshare Loan has been sold to the Depositor and that
the Depositor is the owner of such Timeshare Loan.

(e) On or prior to the Closing Date, it shall file or cause to be filed, at its
own expense, financing statements in favor of the Depositor, and, if applicable,
the Issuer and the Indenture Trustee on behalf of the Noteholders, with respect
to the Timeshare Loans, in the form and manner reasonably requested by the
Depositor or its assigns.  The Seller shall deliver file-stamped copies of such
financing statements to the Depositor, the Issuer and the Indenture Trustee on
behalf of the Noteholders.

(f) It agrees from time to time to, at its expense, promptly execute and deliver
all further instruments and documents, and to take all further actions, that may
be necessary, or that the Depositor, the Issuer or the Indenture Trustee may
reasonably request, to perfect, protect or more fully evidence the sale and
contribution of the Timeshare Loans to the Depositor, or to enable the Depositor
to exercise and enforce its rights and remedies hereunder or under any Timeshare
Loan including, but not limited to, powers of attorney, UCC financing statements
and assignments of mortgage. It hereby appoints the Depositor, the Issuer and
the Indenture Trustee as attorneys-in-fact, which appointment is coupled with an
interest and is therefore irrevocable, to act on behalf and in the name of the
Seller under this Section 7(f).

(g) On the Closing Date, the Seller does not have any tradenames, fictitious
names, assumed names or “doing business as” names other than “Bluegreen Patten
Corporation” in North Carolina, and “Bluegreen Corporation of Massachusetts” in
Louisiana.  After the Closing Date, any change in the legal name of the Seller
or the use by it of any tradename, fictitious name, assumed name or “doing
business as” name other than the foregoing shall be promptly (but no later than
ten Business Days) disclosed to the Depositor and the Indenture Trustee in
writing.

(h) Upon the discovery or receipt of notice by a Responsible Officer of the
Seller of a breach of any of its representations or warranties and covenants
contained herein, the Seller shall promptly disclose to the Depositor, the
Issuer and the Indenture Trustee, in reasonable detail, the nature of such
breach.

(i) In the event that the Seller shall receive any payments in respect of a
Timeshare Loan after the Closing Date or a Transfer Date, as applicable, the
Seller shall, within



15

 

--------------------------------------------------------------------------------

 

two Business Days of receipt, transfer or cause to be transferred, such payments
to the Lockbox Account. 

(j) The Seller will keep its principal place of business and chief executive
office and the office where it keeps access to its records concerning the
Timeshare Loans at the address of Bluegreen listed herein and shall notify the
parties hereto of any change to the same at least 30 days prior thereto.

(k) In the event that the Seller or the Depositor or any assignee of the
Depositor receives actual notice of any transfer taxes arising out of the
transfer, assignment and conveyance of a Timeshare Loan to the Depositor, on
written demand by the Depositor, or upon the Seller otherwise being given notice
thereof, the Seller shall pay, and otherwise indemnify and hold the Depositor,
or any subsequent assignee, harmless, on an after-tax basis, from and against
any and all such transfer taxes.

(l) The Seller authorizes the Depositor, the Issuer and the Indenture Trustee to
file continuation statements, and amendments thereto, relating to the Timeshare
Loans and all payments made with regard to the related Timeshare Loans without
the signature of the Seller where permitted by law.  A photocopy or other
reproduction of this Agreement shall be sufficient as a financing statement
where permitted by law.  The Depositor confirms that it is not its present
intention to file a photocopy or other reproduction of this Agreement as a
financing statement, but reserves the right to do so if, in its good faith
determination, there is at such time no reasonable alternative remaining to it.

SECTION 8. Indemnification.

(a) The Seller agrees to indemnify the Depositor, the Issuer, the Indenture
Trustee, the Noteholders and the Initial Purchasers (collectively, the
“Indemnified Parties”) against any and all claims, losses, liabilities,
(including reasonable legal fees and related costs) that the Depositor, the
Issuer, the Indenture Trustee, the Noteholders or the Initial Purchasers may
sustain directly related to any breach of the representations and warranties of
the Seller under Section 5 hereof (the “Indemnified Amounts”) excluding,
 however (i) Indemnified Amounts to the extent resulting from the gross
negligence or willful misconduct on the part of such Indemnified Party; (ii) any
recourse for any uncollectible Timeshare Loan not related to a breach of
representation or warranty; (iii) recourse to the Seller for a Defective
Timeshare Loan so long as the same is cured, substituted or repurchased pursuant
to Section 6 hereof, (iv) income, franchise or similar taxes by such Indemnified
Party arising out of or as a result of this Agreement or the transfer of the
Timeshare Loans; (v) Indemnified Amounts attributable to any violation by an
Indemnified Party of any Requirement of Law related to an Indemnified Party; or
(vi) the operation or administration of the Indemnified Party generally and not
related to the enforcement of this Agreement. The Seller shall (A) promptly
notify the Depositor and the Indenture Trustee if a claim is made by a third
party with respect to this Agreement or the Timeshare Loans, and relating to (i)
the failure by the Seller to perform its duties in accordance with the terms of
this Agreement or (ii) a breach of the Seller’s representations, covenants and
warranties contained in this Agreement, (B) assume (with the consent of the
Depositor, the Issuer, the Indenture Trustee, the Noteholders or the Initial
Purchasers, as applicable, which consent shall not be unreasonably withheld) the
defense of any such claim and (C) pay all



16

 

--------------------------------------------------------------------------------

 

expenses in connection therewith, including reasonable legal counsel fees and
promptly pay, discharge and satisfy any judgment, order or decree which may be
entered against it or the Depositor, the Issuer, the Indenture Trustee, the
Noteholders or the Initial Purchasers in respect of such claim. If the Seller
shall have made any indemnity payment pursuant to this Section 8 and the
recipient thereafter collects from another Person any amount relating to the
matters covered by the foregoing indemnity, the recipient shall promptly repay
such amount to the Seller.

(b) The obligations of the Seller under this Section 8 to indemnify the
Depositor, the Issuer, the Indenture Trustee, the Noteholders and the Initial
Purchasers shall survive the termination of this Agreement and continue until
the Notes are paid in full or otherwise released or discharged.

SECTION 9. No Proceedings.  The Seller hereby agrees that it will not, directly
or indirectly, institute, or cause to be instituted, or join any Person in
instituting, against the Depositor or any Association, any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings, or other
proceedings under any federal or state bankruptcy or similar law so long as
there shall not have elapsed one year plus one day since the latest maturing
Notes issued by the Issuer.

SECTION 10. Notices, Etc.  All notices and other communications provided for
hereunder shall, unless otherwise stated herein, be in writing and mailed or
telecommunicated, or delivered as to each party hereto, at its address set forth
below or at such other address as shall be designated by such party in a written
notice to the other parties hereto. All such notices and communications shall
not be effective until received by the party to whom such notice or
communication is addressed.

Seller

Bluegreen Corporation
4960 Conference Way North, Suite 100
Boca Raton, Florida 33431
Attention: Anthony M. Puleo, Senior Vice President, CFO & Treasurer
Fax:  (561) 912-8123

 

Depositor

BRFC 2016-A LLC
4950 Communication Avenue, Suite 900
Boca Raton, Florida 33431
Attention: Allan J. Herz, President & Assistant Treasurer
Fax:  (561) 443-8743

SECTION 11. No Waiver; Remedies.  No failure on the part of the Seller, the
Depositor or any assignee thereof to exercise, and no delay in exercising, any
right hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any right hereunder



17

 

--------------------------------------------------------------------------------

 

preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
other remedies provided by law.

SECTION 12. Binding Effect; Assignability.  This Agreement shall be binding upon
and inure to the benefit of the Depositor and its respective successors and
assigns. Any assignee of the Depositor shall be an express third party
beneficiary of this Agreement, entitled to directly enforce this Agreement.  The
Seller may not assign any of its rights and obligations hereunder or any
interest herein without the prior written consent of the Depositor and any
assignee thereof.  The Depositor may, and intends to, assign all of its rights
hereunder to the Issuer and the Seller consents to any such assignment.  This
Agreement shall create and constitute the continuing obligations of the parties
hereto in accordance with its terms, and shall remain in full force and effect
until its termination; provided,  however, that the rights and remedies with
respect to any breach of any representation and warranty made by the Seller
pursuant to Section 5 hereof and the repurchase or substitution and
indemnification obligations shall be continuing and shall survive any
termination of this Agreement but such rights and remedies may be enforced only
by the Depositor, the Issuer and the Indenture Trustee.

SECTION 13. Amendments; Consents and Waivers.  No modification, amendment or
waiver of, or with respect to, any provision of this Agreement, and all other
agreements, instruments and documents delivered thereto, nor consent to any
departure by the Seller from any of the terms or conditions thereof shall be
effective unless it shall be in writing and signed by each of the parties
hereto, the written consent of the Indenture Trustee on behalf of the
Noteholders is given and confirmation from each Rating Agency that such action
will not result in a downgrade, withdrawal or qualification of any rating
assigned to a Class of Notes is received.  The Seller shall provide the
Indenture Trustee and each Rating Agency with such proposed modifications,
amendments or waivers.  Any waiver or consent shall be effective only in the
specific instance and for the purpose for which given.  No consent to or demand
by the Seller in any case shall, in itself, entitle it to any other consent or
further notice or demand in similar or other circumstances.  The Seller
acknowledges that in connection with the intended assignment by the Depositor of
all of its right, title and interest in and to each Timeshare Loan to the
Issuer, the Issuer intends to issue the Notes, the proceeds of which will be
used by the Issuer to purchase the Timeshare Loans from the Depositor under the
terms of the Sale Agreement.

SECTION 14. Severability.  In case any provision in or obligation under this
Agreement shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation, shall not in any way be
affected or impaired thereby in any other jurisdiction.  Without limiting the
generality of the foregoing, in the event that a Governmental Authority
determines that the Depositor may not purchase or acquire Timeshare Loans, the
transactions evidenced hereby shall constitute a loan and not a purchase and
sale and contribution to capital, notwithstanding the otherwise applicable
intent of the parties hereto, and the Seller shall be deemed to have granted to
the Depositor as of the date hereof, a first priority perfected security
interest in all of the Seller’s right, title and interest in, to and under such
Timeshare Loans and the related property as described in Section 2 hereof.

SECTION 15. GOVERNING LAW; CONSENT TO JURISDICTION.





18

 

--------------------------------------------------------------------------------

 

(A)THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICTS
OF LAW OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF
THE STATE OF NEW YORK.

(B)THE PARTIES TO THIS AGREEMENT HEREBY SUBMIT TO THE NON-EXCLUSIVE JURISDICTION
OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED STATES DISTRICT COURT
LOCATED IN THE BOROUGH OF MANHATTAN IN NEW YORK CITY AND EACH PARTY WAIVES
PERSONAL SERVICE OF ANY AND ALL PROCESS UPON IT AND CONSENTS THAT ALL SUCH
SERVICE OF PROCESS BE MADE BY REGISTERED MAIL DIRECTED TO its aDDRESS SET FORTH
IN secTION 10 HEREOF AND SERVICE SO MADE SHALL BE DEEMED TO BE COMPLETED FIVE
DAYS AFTER THE SAME SHALL HAVE BEEN DEPOSITED IN THE U.S. MAILS, POSTAGE
PREPAID. THE PARTIES HERETO EACH WAIVES ANY OBJECTION BASED ON FORUM NON
CONVENIENS, AND ANY OBJECTION TO VENUE OF ANY ACTION INSTITUTED HEREUNDER AND
CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED
APPROPRIATE BY THE COURT. NOTHING IN THIS SECTION 15 SHALL AFFECT THE RIGHT OF
THE parties to this agreement TO SERVE LEGAL PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR AFFECT THE RIGHT OF ANY OF THEM TO BRING ANY ACTION OR
PROCEEDING IN THE COURTS OF ANY OTHER JURISDICTION.

SECTION 16. WAIVERS OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING DIRECTLY OR INDIRECTLY TO THIS AGREEMENT OR ANY OTHER DOCUMENT OR
INSTRUMENT RELATED HERETO AND FOR ANY COUNTERCLAIM THEREIN.

SECTION 17. Heading.  The headings herein are for purposes of reference only and
shall not otherwise affect the meaning or interpretation of any provision
hereof.

SECTION 18. Execution in Counterparts.  This Agreement may be executed in
separate counterparts, each of which so executed shall be deemed to be an
original, but all such counterparts shall together constitute one and the same
agreement.  Delivery of an executed counterpart of this Agreement by facsimile
or other electronic transmission (e.g., a “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart hereof and deemed an original.

 

[Remainder of Page Intentionally Left Blank]

 

19

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

BRFC 2016-A LLC, as Depositor

 

By:/s/ Allan J. Herz
Name: Allan J. Herz
Title: President and Assistant Treasurer

BLUEGREEN CORPORATION, as Seller

 

By:/s/ Anthony M. Puleo
Name: Anthony M. Puleo
Title: Senior VP, Treasurer and CFO

Agreed and acknowledged as to
the last paragraph of Section 3
herein only:

BLUEGREEN VACATION CLUB TRUST

By: Vacation Trust, Inc., individually and as Club Trustee

 

By:/s/ Constance Dodd
Name: Constance Dodd 
Title: President 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

Schedule I

Representations and Warranties of the Seller Regarding the Timeshare Loans

With respect to each Timeshare Loan, as of the Closing Date or the related
Transfer Date, as applicable:

(a)



payments due under such Timeshare Loan are fully-amortizing and payable in level
monthly installments;

(b)



the payment obligations under such Timeshare Loan bear a fixed rate of interest;

(c)



the Obligor thereunder has made a down payment by cash, check, credit card or
otherwise of at least 10% of the actual purchase price (including closing costs)
of the related Timeshare Property (which down payment may, (i) in the case of
Upgrade Club Loans or conversion in connection with an Introductory Loan be
represented in whole or in part by the principal payments and down payment made
on, as applicable, such related Original Club Loan or the related Introductory
Loan since its date of origination, or (ii) in the case of an Upgrade or a
conversion in connection with an Introductory Product, be represented in whole
or in part by the amount paid where the Obligor has paid in full, whether at the
point of sale or otherwise for the original Timeshare Property or Introductory
Product, as applicable) and no part of such payment has been made or loaned to
the Obligor by Bluegreen, the Seller or an Affiliate thereof;

(d)



such Timeshare Loan is not a Defaulted Timeshare Loan and as of the related
Cut-Off Date, no principal or interest due with respect to such Timeshare Loan
is more than 30 days delinquent;

(e)



the Obligor related to such Timeshare Loan is not an Affiliate of Bluegreen or
any Subsidiary; provided,  that solely for the purposes of this representation,
a relative of an employee and employees of Bluegreen or any Subsidiary (or any
of its Affiliates) shall not be deemed to be an “Affiliate” of Bluegreen;

(f)



immediately prior to the conveyance of such Timeshare Loan to the Depositor, the
Seller will own full legal and equitable title to such Timeshare Loan, and the
Timeshare Loan (and the related Timeshare Property) is free and clear of adverse
claims, liens and encumbrances and is not subject to claims of rescission,
invalidity, unenforceability, illegality, defense, offset, abatement,
diminution, recoupment, counterclaim or participation or ownership interest in
favor of any other Persons, other than Permitted Liens;

(g)



such Timeshare Loan (other than an Aruba Club Loan) is secured directly by a
first priority Mortgage on the related purchased Timeshare Property;

(h)



with respect to each Deeded Club Loan, the Timeshare Property mortgaged by or at
the direction of the related Obligor constitutes a fractional fee simple
timeshare



I-1

 

--------------------------------------------------------------------------------

 

 

interest in real property at the related Resort or an undivided interest in a
Resort (or a phase thereof) associated with a Unit that entitles the holder of
the interest to the use of a specific property for a specified number of days
each year or every other year, subject to the rules of the Bluegreen Vacation
Club; the related Mortgage has been delivered for filing and recordation with
all appropriate governmental authorities in all jurisdictions in which such
Mortgage is required to be filed and recorded to create a valid, binding and
enforceable first Lien on the related Timeshare Property and such Mortgage
creates a valid, binding and enforceable first Lien on the related Timeshare
Property, subject only to Permitted Liens; and the Seller is in compliance with
any Permitted Lien respecting the right to the use of such Timeshare Property;
the Assignment of Mortgage and each related endorsement of the related Mortgage
Note constitutes a duly executed, legal, valid, binding and enforceable
assignment or endorsement, as the case may be, of such related Mortgage and
related Mortgage Note, and all monies due or to become due thereunder, and all
proceeds thereof;

(i)



with respect to the Obligor related to such Timeshare Loan and the related
Timeshare Property purchased by such Obligor, there is only one original
Mortgage (or certified true copy of the related recorded Mortgage) and Mortgage
Note (or Lost Note Affidavit), in the case of a Deeded Club Loan, and, only one
original Owner Beneficiary Agreement (or Lost Note Affidavit), in the case of an
Aruba Club Loan; all parties to the related Mortgage and the related Mortgage
Note (and, in the case of an Aruba Club Loan, Owner Beneficiary Agreement (or
Lost Note Affidavit) had legal capacity to enter into such Timeshare Loan
Documents and to execute and deliver such related Timeshare Loan Documents, and
such related Timeshare Loan Documents have been duly and properly executed by
such parties; any amendments to such related Timeshare Loan Documents required
as a result of any mergers involving the Seller or its predecessors, to maintain
the rights of the Seller or its predecessors thereunder as a mortgagee (or a
Seller, in the case of an Aruba Club Loan) have been completed;

(j)



at the time of origination of such Timeshare Loan, the applicable Originator had
full power and authority to originate such Timeshare Loan and the Obligor or the
Club Trustee had good and indefeasible fee title or good and marketable fee
simple title, or, in the case of an Aruba Club Loan, a cooperative interest, as
applicable, to the Timeshare Property related to such Timeshare Loan, free and
clear of all Liens, except for Permitted Liens;

(k)



the Mortgage (or, in the case of an Aruba Club Loan, the related Owner
Beneficiary Agreement) contains customary and enforceable provisions so as to
render the rights and remedies of the holder thereof adequate for the
realization against the related Timeshare Property of the benefits of the
security interests or lender’s contractual rights intended to be provided
thereby, including (a) if the Mortgage is a deed of trust, by trustee’s sale,
including power of sale, (b) otherwise by judicial foreclosure or power of sale
and/or (c) termination of the contract, retention of Obligor deposits and
payments towards such Timeshare



I-2

 

--------------------------------------------------------------------------------

 

 

Loan by the Originator or lender, as the case may be, and expulsion from the
Club; in the case of the Deeded Club Loans, there is no exemption available to
the related Obligor which would interfere with the mortgagee’s right to sell at
a trustee’s sale or power of sale or right to foreclose such related Mortgage,
as applicable;

(l)



any Mortgage Note related to such Timeshare Loan is not and has not been secured
by any collateral except the Lien of the related Mortgage;

(m)



if a Mortgage secures such Timeshare Loan, the title to the related Timeshare
Property is insured (or a binding commitment, which may be a master commitment
referencing one or more Mortgages, for title insurance, not subject to any
conditions other than standard conditions applicable to all binding commitments,
has been issued) under a mortgagee title insurance policy (which may consist of
one master policy referencing one or more such Mortgages) issued by a title
insurer qualified to do business in the jurisdiction where the related Timeshare
Property is located in a form generally acceptable to prudent originators of
similar mortgage loans, insuring the Seller or its predecessor and its
successors and assigns, as to the first priority mortgage Lien of the related
Mortgage in an amount equal to the original outstanding Loan Balance of such
Timeshare Loan, and otherwise in form and substance acceptable to the Indenture
Trustee; the Club Originator or its assignees is a named insured of such
mortgagee’s title insurance policy; such mortgagee’s title insurance policy is
in full force and effect; no claims have been made under such mortgagee’s title
insurance policy and no prior holder of such Timeshare Loan has done or omitted
to do anything which would impair the coverage of such mortgagee’s title
insurance policy; no premiums for such mortgagee’s title insurance policy,
endorsements and all special endorsements are past due;

(n)



the Seller has not taken (or omitted to take), and has no notice that the
Obligor related to such Timeshare Loan has taken (or omitted to take), any
action that would impair or invalidate the coverage provided by any hazard,
title or other insurance policy on the related Timeshare Property;

(o)



all applicable intangible taxes and documentary stamp taxes have been paid on
such Timeshare Loan;

(p)



the proceeds of such Timeshare Loan have been fully disbursed, there is no
obligation to make future advances or to lend additional funds under the
applicable Originator’s commitment or the documents and instruments evidencing
or securing such Timeshare Loan and no such advances or loans have been made
since the origination of such Timeshare Loan;

(q)



the terms of each Timeshare Loan Document related to such Timeshare Loan have
not been impaired, waived, altered or modified in any respect, except (x) by
written instruments which are part of the related Timeshare Loan Documents or
(y) in accordance with the Credit Policy in effect at the time of origination,
the



I-3

 

--------------------------------------------------------------------------------

 

 

Collection Policy or the Servicing Standard (provided that no Timeshare Loan has
been impaired, waived, altered, or modified in any respect more than once). No
other instrument has been executed or agreed to which would affect any such
impairment, waiver, alteration or modification; the Obligor has not been
released from liability on or with respect to such Timeshare Loan, in whole or
in part; if required by law or prudent originators of similar loans in the
jurisdiction where the related Timeshare Property is located, all waivers,
alterations and modifications have been filed and/or recorded in all places
necessary to perfect, maintain and continue a valid first priority Lien of the
related Mortgage, subject only to Permitted Liens;

(r)



other than if it is an Aruba Club Loan, such Timeshare Loan is principally and
directly secured by an interest in real property;

(s)



such Timeshare Loan was originated by one of the Seller’s Affiliates in the
normal course of its business; was originated and underwritten in accordance
with its underwriting guidelines and the Credit Policy in effect at the time of
origination; and to the Seller’s Knowledge, the origination, servicing and
collection practices used by the Seller’s Affiliates with respect to such
Timeshare Loan have been in all respects, legal, proper, prudent and customary;

(t)



such Timeshare Loan is assignable to and by the obligee and its successors and
assigns and the related Timeshare Property is assignable upon liquidation of
such Timeshare Loan, without the consent of any other Person (including any
Association, condominium association, homeowners’ or timeshare association);

(u)



the Mortgage related to such Timeshare Loan is and will be prior to any Lien on,
or other interests relating to, the related Timeshare Property subject to
Permitted Liens;

(v)



to the Seller’s Knowledge, there are no delinquent or unpaid taxes, ground rents
(if any), water charges, sewer rents or assessments outstanding with respect to
any of the Timeshare Properties, nor any other outstanding Liens or charges
affecting the Timeshare Properties related to such Timeshare Loan that would
affect the Lien of the related Mortgage or otherwise materially affect the
interests of the Indenture Trustee on behalf of the Noteholders in such
Timeshare Loan;

(w)



other than with respect to delinquent payments of principal or interest 30 or
fewer days past due as of the Cut-Off Date, there is no default, breach,
violation or event of acceleration existing under the Mortgage, the related
Mortgage Note or any other document or instrument evidencing, guaranteeing,
insuring or otherwise securing such related Timeshare Loan, and no event which,
with the lapse of time or with notice and the expiration of any grace or cure
period, would constitute a material default, breach, violation or event of
acceleration thereunder; and the Seller has not waived any such material
default, breach, violation or event of acceleration under the Owner Beneficiary
Agreement, Mortgage, the Mortgage Note or any such other document or instrument,
as applicable;



I-4

 

--------------------------------------------------------------------------------

 

 

(x)



neither the Obligor related to such Timeshare Loan nor any other Person has the
right, by statute, contract or otherwise, to seek the partition of the related
Timeshare Property;

(y)



such Timeshare Loan has not been satisfied, canceled, rescinded or subordinated,
in whole or in part; no portion of the related Timeshare Property has been
released from the Lien of the related Mortgage, in whole or in part; no
instrument has been executed that would effect any such satisfaction,
cancellation, rescission, subordination or release; the terms of the related
Mortgage do not provide for a release of any portion of the related Timeshare
Property from the Lien of the related Mortgage except upon the payment of such
Timeshare Loan in full;

(z)



the Seller and any of its Affiliates and, to the Seller’s Knowledge, each other
party which has had an interest in such Timeshare Loan is (or, during the period
in which such party held and disposed of such interest, was) in compliance with
any and all applicable filing, licensing and “doing business” requirements of
the laws of the state wherein the related Timeshare Property is located to the
extent necessary to permit the Seller to maintain or defend actions or
proceedings with respect to such Timeshare Loan in all appropriate forums in
such state without any further act on the part of any such party;

(aa)



there is no current obligation on the part of any other person (including any
buy down arrangement) to make payments on behalf of the Obligor in respect of
such Timeshare Loan;

(bb)



the Associations related to such Timeshare Loan were duly organized and are
validly existing; a manager (the “Manager”) manages such Resort and performs
services for the Associations, pursuant to an agreement between the Manager and
the respective Associations, such contract being in full force and effect; to
the Seller’s Knowledge the Manager and the Associations have performed in all
material respects all obligations under such agreement and are not in default
under such agreement;

(cc)



in the case of Opinion Resorts (other than La Cabana Resort, Atlantic Palace and
The Innsbruck Aspen) and to the Seller’s Knowledge with respect to the
Non-Opinion Resorts, La Cabana Resort, Atlantic Palace and The Innsbruck Aspen,
(i) the Resort related to such Timeshare Loan is insured in the event of fire,
earthquake, or other casualty for the full replacement value thereof, and in the
event that the related Timeshare Property should suffer any loss covered by
casualty or other insurance, upon receipt of any insurance proceeds, the
Associations at the Resorts are required, during the time such Resort is covered
by such insurance, under the applicable governing instruments either to repair
or rebuild the portions of the Resort in which the related Timeshare Property is
located or to pay such proceeds as their interests may appear to the holders of
any related Mortgage secured by the Timeshare Property located at such Resort;
(ii) the related Resort, if located in a designated flood plain, maintains flood
insurance in an amount not less than the maximum level available (without regard
to



I-5

 

--------------------------------------------------------------------------------

 

 

reasonable deductibles) under the National Flood Insurance Act of 1968, as
amended or any applicable laws; (iii) the related Resort has business
interruption insurance and general liability insurance in such amounts generally
acceptable in the industry; and (iv) the related Resort’s insurance policies are
in full force and effect with a generally acceptable insurance carrier;

(dd)



the obligee of the Mortgage related to such Timeshare Loan, and its successors
and assigns, has the right to receive and direct the application of insurance
and condemnation proceeds received in respect of the related Timeshare Property,
except where the related condominium declarations, timeshare declarations, the
Club Trust Agreement or applicable state law provide that insurance and
condemnation proceeds be applied to restoration or replacement of the
improvements or acquisition of similar improvements, as the case may be;

(ee)



each rescission period applicable to such Timeshare Loan has expired;

(ff)



no selection procedures were intentionally utilized by the Seller in selecting
such Timeshare Loan which the Seller knew were materially adverse to the
Depositor, the Indenture Trustee or the Noteholders;

(gg)



except as set forth in Schedule II hereto, in the case of Opinion Resorts (other
than La Cabana Resort and Atlantic Palace) and to the Seller’s Knowledge with
respect to the Non-Opinion Resorts, La Cabana Resort, and Atlantic Palace, the
Units related to such Timeshare Loan in the related Resort have been completed
in all material respects as required by applicable state and local laws, free of
all defects that could give rise to any claims by the related Obligors under
home warranties or applicable laws or regulations, whether or not such claims
would create valid offset rights under the law of the State in which the Resort
is located; to the extent required by applicable law, valid certificates of
occupancy for such Units have been issued and are currently outstanding; the
Seller or any of its Affiliates have complied in all material respects with all
obligations and duties incumbent upon the developers under the related timeshare
declaration (each a “Declaration”), as applicable, or similar applicable
documents for the related Resort; no practice, procedure or policy employed by
the related Association in the conduct of its business violates any law,
regulation, judgment or agreement, including, without limitation, those relating
to zoning, building, use and occupancy, fire, health, sanitation, air pollution,
ecological, environmental and toxic wastes, applicable to such Association
which, if enforced, would reasonably be expected to (a) have a material adverse
impact on such Association or the ability of such Association to do business,
(b) have a material adverse impact on the financial condition of such
Association, or (c) constitute grounds for the revocation of any license,
charter, permit or registration which is material to the conduct of the business
of such Association; the related Resort and the present use thereof does not
violate any applicable environmental, zoning or building laws, ordinances, rules
or regulations of any governmental authority, or any covenants or restrictions
of record, so as to materially adversely affect the value or use of such Resort
or the performance by the related Association of its obligations



I-6

 

--------------------------------------------------------------------------------

 

 

pursuant to and as contemplated by the terms and provisions of the related
Declaration; there is no condition presently existing, and to the Seller’s
Knowledge, no event has occurred or failed to occur prior to the date hereof,
concerning the related Resort relating to any hazardous or toxic materials or
condition, asbestos or other environmental or similar matters which would
reasonably be expected to materially and adversely affect the present use of
such Resort or the financial condition or business operations of the related
Association, or the value of the Notes;

(hh)



except if such Timeshare Loan is listed on Schedule II hereto, the original Loan
Balance of such Timeshare Loan does not exceed $65,000;

(ii)



payments with respect to such Timeshare Loan are to be in legal tender of the
United States;

(jj)



all monthly payments (as applicable) made with respect to such Timeshare Loan
have been made by the Obligor and not by the Seller or any Affiliate of the
Seller on the Obligor’s behalf;

(kk)



such Timeshare Loan relates to a Resort;

(ll)



such Timeshare Loan constitutes either “chattel paper”, a “general intangible”
or an “instrument” as defined in the UCC as in effect in all applicable
jurisdictions;

(mm)



the sale, transfer and assignment of such Timeshare Loan and the Related
Security does not contravene or conflict with any law, rule or regulation or any
contractual or other restriction, limitation or encumbrance, and the sale,
transfer and assignment of such Timeshare Loan and the Related Security do not
require the consent of the Obligor;

(nn)



such Timeshare Loan, the Related Security, related Assignment of Mortgage,
related Mortgage, related Mortgage Note, related Owner Beneficiary Agreement
(each as applicable) and each other related Timeshare Loan Document are in full
force and effect, constitute the legal, valid and binding obligation of the
Obligor thereof enforceable against such Obligor in accordance with its terms
subject to the effect of bankruptcy, fraudulent conveyance or transfer,
insolvency, reorganization, assignment, liquidation, conservatorship or
moratorium, and is not subject to any dispute, offset, counterclaim or defense
whatsoever;

(oo)



such Timeshare Loan relates to a Completed Unit; such Timeshare Loan and the
Related Security do not, and the origination of each Timeshare Loan did not,
contravene in any material respect any laws, rules or regulations applicable
thereto (including, without limitation, laws, rules and regulations relating to
usury, retail installment sales, truth in lending, fair credit reporting, equal
credit opportunity, fair debt collection practices and privacy) and with respect
to which no party thereto has been or is in violation of any such law, rule or
regulation in any material respect if such violation would impair the
collectibility of such



I-7

 

--------------------------------------------------------------------------------

 

 

Timeshare Loan and the Related Security; no Timeshare Loan was originated in, or
is subject to the laws of, any jurisdiction under which the sale, transfer,
conveyance or assignment of such Timeshare Loan would be unlawful, void or
voidable;

(pp)



to the Seller’s Knowledge, (i) no bankruptcy is currently existing with respect
to the Obligor related to such Timeshare Loan, (ii) such Obligor is not
insolvent and (iii) such Obligor is not an Affiliate of the Seller;

(qq)



except if such Timeshare Loan is listed on Schedule II hereto, such Timeshare
Loan shall not have a Timeshare Loan Rate less than 6% per annum;

(rr)



except in the case of an Upgrade Club Loan replacing its related Original Club
Loan, the Obligor related to such Timeshare Loan has made at least one required
payment with respect to the Timeshare Loan (not including any down payment);

(ss)



if a Resort (other than La Cabana Resort and Atlantic Palace) is subject to a
construction loan, the construction lender shall have signed and delivered a
non-disturbance agreement (which may be contained in such lender’s mortgage)
pursuant to which such construction lender agrees not to foreclose on any
Timeshare Properties relating to such Timeshare Loan or by the terms of the
construction loan, the related Timeshare Property has been released from the
lien created thereby which have been sold pursuant to this Agreement;

(tt)



except as set forth in Schedule II hereto, the Timeshare Properties and the
Resorts related to such Timeshare Loan are free of material damage and waste and
are in good repair, ordinary wear and tear excepted, and fully operational,
subject to renovations for improvements from time to time; there is no
proceeding pending or threatened for the total or partial condemnation of or
affecting any Timeshare Property or taking of the Timeshare Property by eminent
domain; the Timeshare Properties and the Resorts in which the Timeshare
Properties are located are lawfully used and occupied under applicable law by
the owner thereof;

(uu)



except as set forth in Schedule II hereto, the portions of the Resorts in which
the Timeshare Properties are located which represent the common facilities are
free of material damage and waste and are in good repair and condition, ordinary
wear and tear excepted, subject to renovations for improvements from time to
time;

(vv)



no foreclosure or similar proceedings have been instituted and are continuing
with respect to such Timeshare Loan or the related Timeshare Property;

(ww)



if such Timeshare Loan is an Aruba Club Loan, Bluegreen shall own, directly or
indirectly, 100% of the economic and voting interests of the Aruba Originator;

(xx)



such Timeshare Loan does not have an original term to maturity in excess of 120
months;



I-8

 

--------------------------------------------------------------------------------

 

 

(yy)



to the Seller’s Knowledge, the capital reserves and maintenance fee levels of
the Associations of the Resorts related to such Timeshare Loan are adequate in
light of the operating requirements of such Associations;

(zz)



except as required by law, such Timeshare Loan may not be assumed without the
consent of the obligee;

(aaa)



for each Club Loan, the Obligor under such Timeshare Loan does not have its
rights under the Club Trust Agreement suspended;

(bbb)



the payments under such Timeshare Loan are not subject to withholding taxes
imposed by any foreign governments;

(ccc)



each entry with respect to such Timeshare Loan as set forth on Schedule II and
Schedule III hereof is true and correct.  If such Timeshare Loan is a Qualified
Substitute Timeshare Loan, each entry with respect to such Qualified Substitute
Timeshare Loan as set forth on Schedule II and Schedule III hereof, as revised,
is true and correct;

(ddd)



if such Timeshare Loan relates to a Timeshare Property located in Aruba, a
notice has been mailed or will be mailed within 30 days of the Closing Date or
the related Transfer Date, as applicable, to the related Obligor indicating that
such Timeshare Loan has been transferred to the Depositor and has ultimately
been transferred to the Issuer and pledged to the Indenture Trustee for the
benefit of the Noteholders;

(eee)



no broker is, or will be, entitled to any commission or compensation in
connection with the transfer of such Timeshare Loans hereunder;

(fff)



[RESERVED];

(ggg)



if such Timeshare Loan is a Subsequent Timeshare Loan when such Timeshare Loan
is aggregated with all Timeshare Loans sold to the Depositor pursuant to this
Agreement, it satisfies the criteria for Subsequent Timeshare Loans specified in
Section 4.3 of the Indenture;

(hhh)



[RESERVED];

(iii)



if such Timeshare Loan relates to a Timeshare Property located in the State of
Michigan and was originated prior to Bluegreen obtaining a license under the
Michigan Mortgage Brokers, Lenders and Servicers Licensing Act, Bluegreen shall
have confirmed that the interest rate on such Timeshare Loan is enforceable in
the manner specified as effective in an opinion by Michigan local counsel;

(jjj)



[RESERVED]; and

(kkk)



with respect to such Timeshare Loan, there exists a Timeshare Loan File and such
Timeshare Loan File contains or will contain each item listed in the definition
of



I-9

 

--------------------------------------------------------------------------------

 

 

Timeshare Loan File with respect to such Timeshare Loan and such Timeshare Loan
File is in the possession of the Custodian, subject to the Custodian’s exception
report pursuant to the Custodial Agreement.

 

  (lll)



 

I-10

 

--------------------------------------------------------------------------------

 

 

Schedule II

 

Exceptions

 

With respect to (hh):

 

Loan

Original Balance

 

Loan

Original Balance

623149  $111,178.39 

 

619074  $73,221.28  612819  $107,719.80 

 

622870  $72,786.54  624714  $104,347.78 

 

625303  $72,511.68  614851  $94,005.23 

 

612041  $72,014.15  608190  $93,597.97 

 

621088  $71,919.82  614789  $92,813.95 

 

622196  $71,849.24  626713  $92,650.12 

 

621885  $71,534.79  619014  $85,255.79 

 

611437  $71,164.17  613031  $83,280.60 

 

610941  $71,045.69  615836  $82,763.83 

 

606255  $70,813.20  615921  $80,415.82 

 

625102  $70,488.35  627615  $80,121.57 

 

618707  $68,516.58  619124  $79,727.41 

 

608882  $67,992.07  607362  $79,485.72 

 

609255  $67,952.94  625584  $78,856.50 

 

625335  $67,893.03  608311  $77,671.17 

 

620976  $66,645.70  621873  $77,574.36 

 

606939  $66,482.62  623685  $75,466.12 

 

607165  $66,466.54  606309  $75,386.16 

 

620128  $66,393.64  619583  $75,048.81 

 

613414  $66,083.40  620767  $73,663.59 

 

621182  $65,398.22  628032  $73,280.96 

 

619015  $65,239.43  607350  $73,242.00 

 

 

 

 

 

With respect to (tt), (uu) and (yy):

 

1.



Mountain Loft Resort - The homeowner’s associations have approved the planned
refurbishment and renovation of the interiors of the Mountain Loft Resort, with
a total estimated cost of approximately $16,500,000 with approximately
$12,400,000 to be funded by a special assessment. The project is comprised of 10
phases, spanning over a 3 year period. The phasing facilitates closing only a
limited number of the units for renovations, minimizing owner displacements.
Construction started in January 2015 and is expected to be completed in December
2017.





II-1

 

--------------------------------------------------------------------------------

 

 

 

With respect to (yy):

 

1.



Shenandoah Crossing - In an effort to replace existing televisions throughout
the Shenandoah Crossing resort, it was determined that the existing
infrastructure would not support current technology. As it was determined that
allotted reserves would not be sufficient to cover the required upgrade, the
Board of Directors of the Association deferred certain other reserve projects
originally anticipated in 2015 and 2016 to 2017. The Association secured a $1.2
million loan to finance the required upgraded fiber optic network. The
Association has adopted a three-year financial plan that ensures payment of all
obligations with yearly maintenance fee increases under statutory limits.

 

II-2

 

--------------------------------------------------------------------------------

 

 



 

Schedule III

 

Schedule of Timeshare Loans

 

[Electronic Schedule of Timeshare Loans on file with the Depositor]

 

III-0

 

--------------------------------------------------------------------------------

 

 

Schedule 5

In August 2015, Bluegreen received notice from the Internal Revenue Service that
its Income Tax Return for the year ended December 31, 2013 was selected for
examination.  In September 2015, the examination was extended to include the tax
year ended December 31, 2012.  In October 2015, the examination was further
extended to include payroll taxes for the year ended December 31,
2013.  Bluegreen has complied with all examination requests to date.  While
there is no assurance as to the results of the examination, Bluegreen does not
currently anticipate any material adjustments in connection with this
examination.

 

Certain of Bluegreen’s other state filings are under routine examination.  While
there is no assurance as to the results of these audits, Bluegreen does not
currently anticipate any material adjustments in connection with these
examinations.

 

Schedule 5

 

--------------------------------------------------------------------------------

 

 

Exhibit A

Form of Waiver Letter

 

Date:

U.S. Bank National Association, as Indenture Trustee of BXG Receivables Note
Trust 2016-A
60 Livingston Avenue
St. Paul, Minnesota  55107

BXG Receivables Note Trust 2016-A
c/o Wilmington Trust Company, as Owner Trustee
1100 North Market Street
Wilmington, Delaware  19890-0001

Attention:Corporate Trust Services
BXG Receivables Note Trust 2016-A

In accordance with Section 6(c) of that certain Purchase and Contribution
Agreement (the “Purchase Agreement”), dated as of March 17, 2016, by and among
Bluegreen Corporation, a Florida corporation (“Bluegreen” or a “Seller”) and
BRFC 2016-A LLC, a Delaware limited liability company (the “Depositor”), the
undersigned hereby irrevocably waives its option to repurchase and/or substitute
any Defaulted Timeshare Loan listed on Exhibit A attached hereto.

 

Capitalized terms used herein but not defined shall have the meanings ascribed
to them in the Purchase Agreement.

In Witness Whereof, the undersigned has caused its name to be signed hereby by
its duly authorized officer, as of the day and year written above.

 

BLUEGREEN CORPORATION

By:__________________________________ 
Name:
Title:





Exhibit A

 

--------------------------------------------------------------------------------

 

 

Exhibit A to Form of Waiver Letter

 

Exhibit A

 

--------------------------------------------------------------------------------

 

 

Exhibit B

Club Trust Agreement

 

 

Exhibit B

 

--------------------------------------------------------------------------------

 

 

Exhibit C

[RESERVED]

 

Exhibit C

 

--------------------------------------------------------------------------------

 

 

Exhibit D 

FORM OF LOST NOTE AFFIDAVIT

STATE OF ___________

COUNTY OF _________

 

______________ (“Affiant”), on behalf of and as _________________ of Bluegreen
Corporation, a Florida corporation (“Bluegreen”), being duly sworn, deposes and
says:

1.This Lost Note Affidavit is being delivered by the Affiant pursuant to that
certain Purchase and Contribution Agreement (as amended, restated, supplemented,
replaced, renewed or otherwise modified from time to time, the “Bluegreen
Purchase Agreement”), dated as of March 17, 2016, by and between Bluegreen and
BRFC 2016-A LLC.  Unless otherwise defined herein, capitalized terms have the
meanings ascribed to such terms in the Bluegreen Purchase Agreement and the
Standard Definitions thereto.

2.That ____________________________________________ has issued a [Mortgage
Note][Owner Beneficiary Agreement] evidencing a Timeshare Loan dated
__________________ in the principal amount of $_________________  [(the
“Original Note”)] [(the “Original Agreement”)] to ______________________].

3.The [Original Note][Original Agreement] has been lost, destroyed, or stolen so
that it cannot be found or produced, and Bluegreen has not endorsed, assigned,
sold, pledged, hypothecated, negotiated or otherwise transferred the [Original
Note][Original Agreement] or an interest therein.

4.That Bluegreen has made a diligent effort to find the [Original Note][Original
Agreement].

5.It is understood by Bluegreen that if the [Original Note][Original Agreement]
is found, that  Bluegreen shall surrender said [Original Note][Original
Agreement] to the Custodian or its permitted successors and assigns in exchange
for this Lost Note Affidavit.

___________________________________
Printed Name:

The foregoing affidavit was sworn to and subscribed before me this _____ day of
_____________, _______, by ______________, as _______________________ of
____________________________________, who is personally known to me or who has
produced ____________________ as identification and who did take an oath.

___________________________________

(AFFIX NOTARIAL SEAL)Notary Public, State of __________

(Name)

Commission Number: _________________My Commission Expires

 

 



 

 

--------------------------------------------------------------------------------